DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification). Appropriate correction is required:
Paragraph 0031 – labels opening with part 100, and should be part 110. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because (***note that for convenience, paragraph references reflect the PG Pub version of the specification). :
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Claims 8, 15 and 19 claim epoxy resin as an adhesive.  The specification labels the adhesive as 120.  No item 120 is shown in the drawings.
The drawings fail to show the following features, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
Paragraph 0037 – outlines the use of an adhesive to secure the safety cap to the sealing plate.  This detail is not shown in the drawings.  
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character “122” has been used to designate both “Top Side Sealable Plate” in Paragraph 0035  and “Bottom Side Sealable Plate” in Paragraph 0037.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim interpretation
The term, “sealable plate” is interpreted to mean a tabbed sealing assembly with any type of connection means that results in the maintaining a constant pressure of the contents enclosed therein.
Claims 3 and 4 are written as depending from claim 3.  For compact prosecution, and based on how the claims are integrated in later independent claims, the claims are being interpreted as depending from Claim 1. 
“Key-hole” shaped cut out is being interpreted as allowing the tab from the sealable plate to be surrounded by the cover. 

Claim Objections
Claim 18 is objected to for a drafting error.  In the second to the last two lines, has the following phrase repeated – “the tab.” Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following claims are rejected under 35 U.S.C. 112(b) for insufficient antecedent basis.
Claims 2 (Second Line) and 11 (3rd line from the bottom of the claim) recites the limitation "the pressure”.
Claims 5 (Line 1), 12 (Line 1) recite the limitation “the top surface of the safety cover.”
Claim 6 (Line 1) recite the limitation “the top surface of the sealable plate.”
There are insufficient antecedent basis for these limitations in these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardarelli (US 20020096521 – hereafter referred to as Cardarelli) as in view of Takenaka (JP 2009208845 – hereafter referred to as Takenaka).  The Examiner’s Annotated Diagram A – for Cardarelli follows:

    PNG
    media_image1.png
    829
    941
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1: A container (Examiner’s Annotated Diagram A - Cardarelli – Tennis ball container – A) comprising a vessel (Cardarelli - Pressurized Chamber – 22)) comprising a top edge (B) defining an open top of the vessel (C); and a removable lid couplable about the top edge of the vessel (23 – Top Enclosure Panel), the removable lid (23) comprising: (NOT TAUGHT){ 
Cardarelli, while disclosing a safety cover bonded to the lid,  fails to explicitly disclose the structure of the safety cover with respect to the outer rim.
The disclosure of Takenaka describes a container top with a similar approach for minimizing safety concerns with opening tabbed metal topped containers.  The Examiner’s Annotated Diagram B follows:

    PNG
    media_image2.png
    841
    982
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
Takenaka teaches: a safety cover (Takenaka – Protective Piece – 8) configured to conceal the open top (AA) of the container (Can – 2), the safety cover comprising: (i) an overhang (Ring – 32) configured to receive the top edge of the vessel (See Examiner’s Annotated Diagram B and Overhang - 32) when the removable lid (Protective Piece – 8) is coupled to the vessel (Figure 3 for coupling and Paragraph 0003 – Translation – for motivation – in order to prevent injuries after the tabbed lid is opened.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Container of Cardarelli with the externally fitted Protective Piece (8) of Takenaka (The protective system includes the Protective Piece – 8, Overhang – 32, and the entire assembly coupled to prevent injury – paragraph 0003) in order to advantageously improve the safety to the can’s users through cut prevention (Paragraph 0003) and allow the can to be closed after opening (Paragraph 0008).	
In regards to Claim 11: A removable lid system(Cardarelli - 23) for a container (Examiner’s Annotated Diagram A - Cardarelli – Tennis ball container – A), the container (A) comprising a vessel (Pressurized Chamber – 22) further comprising a top edge (B) defining an open top of the vessel (23 – Top Enclosure Panel), the removable lid system comprising: (NOT TAUGHT)
The disclosure of Takenaka describes a removable lid system with a similar approach for minimizing safety concerns with opening tabbed metal topped containers.  
Takenaka teaches: a safety cap (Takenaka – Protective Piece – 8) comprising a cover (6 – canopy) and an overhang (32 – Ring, Paragraph 0017 for protective aspects) disposed about a perimeter of the safety cap (See Examiner’s Annotated Figure B, Figure 3), the overhang (32) configured to couple to the top edge of the container (Figure 3 – the protective cap is couples with the top of the container); an opening (AA) disposed within the cover of the safety cap (8 and Figure 4); and a sealable plate (6) bonded (Adhesive Member, 34 – Figure 3) below the cover (8) and within the overhang of the safety cap (8), the sealable plate (6) further comprising a tab member (20 – Pull tab) affixed to a top side of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Cardarelli with the externally fitted Protective Piece (8) of Takenaka (The protective system includes the Protective Piece – 8, Overhang – 32, Sealable Plate - 6, Tab - 20, and Adhesive Member - 34 and the entire assembly coupled to prevent injury – paragraph 0003) in order to advantageously improve the safety to the can’s users through cut prevention (Paragraph 0003) and allow the can to be closed after opening (Paragraph 0008).
In regards to Claim 18: An opening mechanism (Cardarelli, 23 – Top Enclosure Panel) for a pressurized container (Paragraph 0004 – tennis ball container description) comprising: (NOT TAUGHT) 
The disclosure of Takenaka describes an opening mechanism for a pressurized container with a similar approach for minimizing safety concerns with opening tabbed metal topped containers.  
Takenaka teaches: a safety cap (Takenaka – Protective Piece – 8) comprising a cover (8) further comprising an opening (Opening – 36) located proximate an outer edge of the cover (See Figure 2 – Examiner’s Annotated Diagram B) and an overhang (Ring – 32) disposed about a perimeter of the safety cover and extending downwardly from the cover (See Figure 3 where these limitations are met and Paragraph 0003 – Translation – for motivation – in order to prevent injuries after the tabbed lid is opened.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Cardarelli with the externally fitted Protective Piece (8) of Takenaka (safety cap assembly includes the Protective Piece – 8, Overhang – 32, Sealable Plate - 6, Tab - 20and the entire assembly coupled to prevent injury – paragraph 0003) in order to advantageously improve the safety to the can’s users through cut prevention (Paragraph 0003) and allow the can to be closed after opening (Paragraph 0008).
In regards to Claim 2, Cardarelli continues to teach: wherein when the container is unopened, the sealable plate (Cardarelli – Lid – 27) is joined to the vessel (Pressurized Chamber – 22) to preserve the pressure within the pressurized container (See Paragraph 
In regards to Claim 3, Cardarelli continues to teach: wherein when the pull tab (Cardarelli - Tab – 28) is pulled with a force sufficient to separate the sealable plate (26 – Pressing seam) from the vessel about the pressing seam (26 and Annotated Diagram A – Figure 3), the overhang of the safety cover (53) covers an exposed edge of the sealable plate (Paragraph 0026 – “When open” at the pressing seam, thereby causing the extension arm – 52, to slide off the circular lip and…encapsulate the sharp edge of the removed lid – 27, and see Examiner’s Annotated Diagram A, Figure 6).
In regards to Claim 4, Cardarelli continues to teach: wherein the overhang (Cardarelli – 52 – Extension arm) is disposed about the entire perimeter of the cover, such that the overhang covers the entire exposed edge of the sealable plate when the sealable plate is removed from the vessel (See Paragraph 0026 of Cardarelli that describes how the distal end -53 of the extension arm -52 wraps around and encapsulates the lid – 27).
In regards to Claims 5 and 12 (Similar claim language, different dependencies), Cardarelli continues to teach: wherein the opening is located offset towards an outer edge of the top surface of the safety cover (Cardarelli – Examiner Annotated Diagram A, Figure 3).
In regards to Claims 6 and 13 (Similar claim language, different dependencies), Cardarelli continues to teach: wherein the tab is affixed offset towards an outer edge of the top surface of the sealable plate (Cardarelli – Examiner Annotated Diagram A, Figure 3 – tab – 28 is offset to the outer edge of the sealable plate (Lid – 27))..
In regards to Claims 7 and 14 (Similar claim language, different dependencies), Cardarelli continues to teach: wherein the safety cap is made of at least one of a plastic or a rubber material (Cardarelli – Paragraph 0025 – the shield can be made of plastic or rubber).
In regards to Claims 9, 16 and 20 (Similar claim language, different dependencies), Cardarelli discloses all the limitations of the parent claim, but does not specifically disclose a key-hole shaped cut-out.
The disclosure of Takenaka describes surface features for a pressurized container with a similar approach for minimizing safety concerns with opening tabbed metal topped containers.  
However, Takenaka teaches The container of Claim 1, wherein the opening is a key-hole shaped cut-out disposed within the cover (Takenaka discloses a cutout for the tab that is interpreted to be “Key-hole” shaped – See Examiner Annotated Diagram B – Figure 2 in order to allow easy access to the pull tab – paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Safety lid of Cardarelli with the addition of the “key-hole” shaped cut out of Takenaka (See Examiner Annotated Diagram B – Figure 2) in order to allow easy access to the pull tab (Paragraph 0016). 
In regards to Claims 10 and 17 (Similar claim language, different dependencies), Cardarelli continues to teach: wherein the sealable plate is composed of a metal (Cardarelli – Paragraph 0004 – the top end closure is made of metal).

Claims 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardarelli in view of Takenaka in further view of Richards (US 20070272693 – hereafter referred to as Richards).  
In regards to Claims 8, 15 and 19 (Similar claim language, different dependencies): The apparatus of Cardarelli as modified by Takenaka meets all the limitations of the parent claim, but fails to explicitly state the type of resin used to attach the safety cap to the lid.
However, Richards teaches: wherein the adhesive is an epoxy resin (Richards, Paragraph 0021 where the lid – 31, is attached with a heat sealable material including epoxy resins in order to seal the lid to the container.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cardarelli and Takenaka with the sealing resins of Richards (sealing a lid - 31 (or safety cap) in order to seal the safety cap to the top of the sealable plate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rowland et al. (US20100089924) discloses Figures 1-7 for safety cap construction as well as well as general features relevant to the scope and structure of the claimed invention.
Kim (KR 101744449) discloses Figures 1 – 8 with inserts, keyhole shaped hole, tab closure as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733